Citation Nr: 9912955	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  94-22 580	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
fractured right acetabulum with hip disability, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to May 1984 
and from November 1985 to October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating action of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found the veteran's service-
connected right hip disability to be 20 percent disabling.  
This matter also comes before the Board on appeal from a 
February 1998 decision of the Pittsburgh, Pennsylvania, RO 
which denied disability ratings in excess of 10 percent for 
service-connected headaches and residuals of a right knee 
injury. 

The Board notes that, by a February 1996 decision, effective 
date changes were made.  In June 1996, the veteran filed a VA 
Form 9 which may be construed as a notice of disagreement 
with such changes.  However, a statement of the case was not 
thereafter issued by the RO.  Accordingly, these issues are 
returned to the RO for the issuance of a statement of the 
case.

(The right hip and right knee issues will be addressed in the 
remand that follows the decision below.)


FINDING OF FACT

The veteran does not experience prostrating attacks averaging 
one a month due to service-connected headaches.



CONCLUSION OF LAW

An increased rating for headaches is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 
4.124a, Diagnostic Code 8100 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran's 
service-connected headaches are manifested by increased 
symptomatology.  It is also requested that the veteran be 
afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1998).  However, when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical location and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1998).  Although 
regulations require that a disability be viewed in relation 
to its recorded history, 38 C.F.R. §§ 4.1, 4.2 (1998), where 
entitlement to compensation has already been established, and 
an increase in a disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, the RO has rated the veteran's headache 
disorder by analogy to migraine headaches under the criteria 
found in Diagnostic Code 8100.  See RO decision entered in 
July 1995.  These criteria provide that, with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability, a 50 percent rating is 
assignable.  Diagnostic Code 8100.  With characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months, a 30 percent rating is 
warranted.  Id.  With characteristic prostrating attacks 
averaging one in two months over the last several months, a 
10 percent rating is assignable.  Id.  With less frequent 
attacks, a zero percent rating is assigned.  Id.

In the veteran's case, he had difficulties with recurring 
headaches in service following both a motor vehicle accident 
in September 1988 and a fall from an obstacle course tower in 
September 1991.  The treatment records in September 1988 show 
that the veteran had a mild concussion; his headaches were 
described as post-concussion headaches.  See service medical 
records dated in September 1988.  The treatment records 
following the later injury referred to his headaches as post-
traumatic headaches with a vascular\tension component.  See 
service medical records dated in December 1991 and January 
1992.  A March 1992 treatment record also indicates that the 
headaches had resolved.

More recently, private treatment records from Allegheny 
General Hospital, dated in February 1994, show the veteran's 
continued complaints of headaches.  Specifically, the veteran 
reported that, while he could go months without having a 
headache, he also had days when he had 5 to 6 headaches a 
day.  He described the headaches as starting as a sharp pain 
in the right frontal to supra orbital distribution.  He then 
reported that the sharp pain lasted for seconds and was 
followed by a dull pain that could last hours.  He also 
reported that his headache could last as long as two days.  
The veteran also reported that the headaches were 
periodically accompanied by loss of vision, blurred vision, 
photophobia, and/or loss of consciousness.  The treatment 
records also show that magnetic resonance imaging (MRI) of 
the veteran's head revealed normal results, and a 
neurological examination disclosed no adverse symptomatology.

When examined by VA in July 1997, the veteran reported that 
there was no precipitating or aggravating factor for his head 
pain.  It simply came at any time.  
It was noted that the headaches occurred mostly in the right 
frontal region.  He described the headaches as a sharp pain 
that lasts for a few seconds.  He also reported some 
dizziness which lasted anywhere from a few seconds to one or 
two minutes.  Additionally, on one occasion, the headache was 
accompanied by a blackout episode and on another occasion he 
had a dull aching pain for about 2 hours.  On examination, 
there was no impairment of motor and sensory function, his 
eyesight was okay, there was no loss of smell or taste, and 
there was no spinal cord problem.  A CT scan did not show a 
tumor.  The diagnosis was headaches of unclear etiology.  The 
examiner opined that the veteran's headaches were cluster 
headaches and not migraine headaches.  

A July 1998 treatment record from David C. Frame, M.D., 
included the veteran's report of a history of frequent 
headaches.

The foregoing evidence is significant as much for what it 
does not show as what it does.  The veteran has reported 
having headaches as frequently as daily, even 5 or 6 times a 
day, but there is no indication that the headaches are 
prostrating in nature.  At the July 1997 VA examination, the 
veteran reported frequent headaches, but prostrating ones 
were not reported.  In short, absent the demonstration that 
the headaches experienced by the veteran are prostrating in 
nature, there is no basis for assigning a rating greater than 
10 percent.  Diagnostic Code 8100.  Furthermore, even if 
post-service treatment records are viewed as showing 
increased intensity and frequency, the salient point to be 
made is that prostrating attacks have not been shown of the 
frequency necessary to award a higher rating. 

Therefore, the Board finds that the preponderance of the 
evidence is against the claim for a rating greater than 10 
percent for headaches.  The Board has considered the doctrine 
of giving the benefit of the doubt to the veteran under 
38 U.S.C.A. § 5107 and 38 C.F.R. §§ 3.102, 4.3 (1998), but 
does not find the evidence of such approximate balance as to 
warrant its application.  


ORDER

An increased schedular rating for service-connected headaches 
is denied.



REMAND

The veteran has also contended that the RO erred by not 
granting higher ratings for his service-connected right hip 
and right knee disabilities.  

First, as to his service-connected right hip disability, the 
Board notes that service connection has been granted for 
residuals of a fractured right acetabulum with hip 
disability.  Moreover, such disability was evaluated by the 
RO under 38 C.F.R. § 4.71a, Diagnostic Code 5252.  Such a 
rating dictates that limitation of motion will be considered 
when evaluating hip disability experienced by the veteran.  
This means that consideration must be given to the degree of 
functional loss caused by pain such as has been repeatedly 
complained of by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  

Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (1998).  In DeLuca v. Brown, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) 
noted that the VA examination relied on to rate the veteran's 
disability had merely included findings as to the range of 
motion at the time of the examination without accounting for 
factors enumerated in § 4.40.  The Court cited the case of 
Bierman v. Brown, 6 Vet. App. 125, 129 (1994) in which 
38 C.F.R. § 4.10 was quoted for the proposition that a rating 
examination must include a "full description of the effects 
of disability upon the person's ordinary activity."  DeLuca, 
at 206 (Emphasis added).  In order to effectuate this 
requirement, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be "'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id.  This is what is now required in the 
veteran's case.


When seen by VA in March 1996 and July 1997, the veteran's 
complaints of chronic hip pain were noted.  Additionally, 
clinical findings relative to his hip were made.  However, no 
attempt was made to quantify the veteran's pain in terms that 
can be used to apply the pertinent rating criteria.  
Consequently, it may be said that the examination reports 
were not responsive to the mandate in DeLuca that the 
examiner express the functional losses experienced by the 
veteran in terms that can be used to apply the criteria of 
the applicable diagnostic codes.  For example, while a 
veteran may have almost normal range of motion demonstrated 
in a clinical setting, his functional loss due to pain or 
flare-ups may be comparable to a disability level 
contemplated by more severe limitation of motion.  If so, he 
must be rated accordingly.  The only way to apply this rule 
is for the examiner to provide his/her best judgment as to 
the level of disability caused by the pain or flare-ups, 
etc., and to report such an opinion in terms that can be used 
to apply the rating criteria.

Next, as to the veteran's service-connected right knee 
disability, the Board notes that at neither the March 1996 
nor July 1997 VA examination was medical evidence obtained 
sufficient to rate this disability.  Specifically, service 
connection has been granted for residuals of a right knee 
injury and this disability has been evaluated by the RO under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  See RO decision 
entered in July 1995.  While the July 1997 VA examiner made a 
number of findings as to the veteran's right knee (the right 
knee had a normal contour, tenderness was noted around the 
patellar region, slight pain was evident on motion, and there 
was no edema, effusion, or ankylosis), no opinion was 
provided as to whether he experienced subluxation or lateral 
instability.  Moreover, the Board notes that July 1997 x-rays 
of the right knee revealed traumatic osteoarthropathy of the 
femoral head and several loose osseous shadows in the 
adjacent soft tissue.  Additionally, the VA examiner noted a 
traction hole scar.  

Significantly, the RO has suggested that the service-
connected right knee disability contemplates more than 
subluxation or lateral instability.  In a November 1998 

supplemental statement of the case, it was specifically noted 
that symptoms due to service-connected disability included 
pain, reported locking, weakness, and fatigue.  Therefore, 
because governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran and because the service-connected 
right knee disability appears to contemplate more problems 
than those addressed in Diagnostic Code 5257, a remand for a 
VA examination to ascertain the degree of knee impairment is 
required.  Esteban v. Brown, 6 Vet. App. 259 (1994) and 
VAOPGCPREC 23-97 (July 1, 1997) (separate ratings may be 
assigned for instability and loss of motion when rating knee 
disability).  The case is REMANDED for the following actions:

1.  The veteran should be provided an 
opportunity to supplement the record on 
appeal.

2.  The veteran should be scheduled for a 
VA orthopedic evaluation.  The examiner 
should review the claims file, examine 
the veteran, and provide findings that 
take into account all functional 
impairments due to his service-connected 
right hip and right knee disabilities, 
including problems such as pain, 
incoordination, weakness, fatigability, 
abnormal movements, etc.  The examiner 
should identify each functional debility 
legitimately experienced by the veteran 
solely due to service-connected 
disability.  Functional loss due to such 
difficulties should be described in terms 
of additional loss in range of motion due 
to these factors.  See DeLuca, supra.  
(If this is not feasible, then the 
examiner should so state, and explain 
why.  If the disability manifested on 
examination represents maximum 
disability, the examiner should state 
this.)  Moreover, the examiner should 
state whether the veteran has subluxation 
or lateral instability of his right knee, 
and if he does, whether it is severe, 
moderate, or slight.  Furthermore, the 
examiner should also indicate whether any 
post-operative scars are superficial, 
poorly nourished, have repeated 
ulceration, or are tender and painful on 
objective demonstration.  The examiner 
must also give an opinion as to whether 
the post-operative scars further limit 
function of either the veteran's right 
knee or right hip.

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  Consideration should be given 
to the principles enunciated in 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998), Esteban, 
supra, and VAOPGCPREC 23-97 (July 1, 
1997).  If any benefit sought is not 
granted, a supplemental statement of the 
case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of these remanded issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

